Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to claims 13-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (WO2010/069869) in view of Allen et al. (2011/0162460) (hereinafter Berger or Allen).
Regarding claim 13, Berger teaches a flow meter (1, Fig. 1, 2), comprising a measuring channel (3), wherein a cross-section profile of the measuring channel formed by hydroforming and includes recesses (23) for sensors (5) acoustically coupled. Berger does not teach a cross-section profile of the measuring channel including recesses formed as holes for sensors introduced in the process of hydroforming. Allen teaches recesses formed as holes for sensors (Fig. 1A, 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the hydroforming method to form recesses in form of holes since it is nothing more than one of a known obvious and alternative manufacturing process that would be 
Regarding claim 14, Berger teaches the measuring channel includes a non-round cross-section in a region of the recesses (Fig. 1, 2).
Regarding claim 15, Berger teaches the cross-section profile has a greater height (direction 17) than width (normal to direction 17) approximately in the in-coupling/out-coupling direction of measuring signals (Fig. 1, 2).
Regarding claim 16, Berger in view of Allen teach all the claimed features including cross-section profile arranged horizontally so that the height is arranged approximately in the direction of gravity except for the cross-section profile arranged horizontally so that the smaller width is arranged approximately in the direction of gravity. It would be nothing more than an arrangement that is made in order to mount the device that would be normal practice when facing problem of installation of the flow meter in a flow line.
Regarding claim 17, Berger teaches transition sections of the measuring channel are rounded in an area of a deformation (page 9, “The measuring tube 3 has no sharp corners and edges. All corner-like and edge-like places are rounded or have radii”).
Regarding claim 18, Berger teaches the measuring channel is formed in one piece and with or without flange (Fig. 2, page 9).
Regarding claim 19, Berger teaches during hydroforming a bulge is produced in an area of the recesses (areas 2, Fig. 1).
Regarding claim 20, Berger teaches the sensors arranged in the area of the bulge (Fig. 1).
Regarding claims 21-22, Berger teaches the cross-section profile in an area of the inlet and the outlet is a basic profile, wherein the basic profile is a round profile (Fig. 2).

Regarding claim 24, Berger teaches a measuring channel (3), comprising recesses (23) for sensors (5) acoustically coupled, wherein the measuring channel, including a cross section profile of the measuring channel and the recesses for the sensors accommodated in the coupling members, is produced by hydroforming. Berger does not explicitly teach recesses formed as holes and the sensors accommodated in coupling members. Allen teaches recesses formed as holes (Fig. 1A) and sensors (212) accommodated in coupling members (214, Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sensors in the coupling members and inserted into the holed recesses since such an arrangement would improve acoustic coupling between the transducer sensors and the fluid using
measures for impedance matching.
Regarding claim 25, Berger teaches the measuring channel configured for use in a flow meter (flow measuring system 1). 
Regarding claims 26 and 28, Berger teaches all the claimed features except for explicitly teaching the coupling surfaces of the coupling members are flush with a wall of the measuring channel. Allen teaches the recesses formed as holes in the measuring channel to receive the coupling members (214) such that coupling surfaces of the coupling members are flush with a wall of the measuring channel (Fig. 1A and 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to form recesses as holes to be flush with the wall of the measuring channel as taught by Allen in the device of Mueller since such an arrangement would form direct contact of the fluid with the transducer assembly for sensitive measurements.

Regarding claim 30, Berger teaches a flow meter (1) comprising a measuring channel (3) including a cross-section profile formed by hydroforming; a coupling member (coupling layer, page 2, lines 28-33); and a sensor (5). Berger does not teach the sensor accommodated in the coupling member or the measuring channel includes a recess formed as an elongated hole for receiving the coupling member, such that when the coupling member is inserted in the recess, a coupling surface of the coupling member is flush with a wall of the measuring channel. Allen teaches sensors (212) accommodated in coupling members (214). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sensors in the coupling members since such an arrangement would improve acoustic coupling between the transducer sensors and the fluid using measures for impedance matching. Furthermore, Allen teaches recesses formed as elongated holes in the measuring channel to receive the coupling members (214) such that coupling surfaces of the coupling members are flush with a wall of the measuring channel (Fig. 1A and 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to form recesses as holes as taught by Allen in the device of Mueller since such an arrangement would form direct contact of the fluid with the transducer assembly for sensitive measurements.
Regarding claims 31 and 32, Allen teaches the holes are elongated (Fig. 1A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            3/14/2022